Citation Nr: 0730853	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable initial rating for irritable 
bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from June 
1994 to December 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
case was subsequently transferred to the RO in Newark, 
New Jersey.  The veteran appealed the initial rating assigned 
for his IBS, following that decision's grant of service 
connection for this condition.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

In January 2007 the Board decided several other claims that 
also had been appealed, but remanded the claim for a higher 
initial rating for the IBS to the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  That development has been completed to the 
extent possible and the case returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claim has been obtained.

2.  The veteran's IBS is manifested by subjective complaints 
of mild disturbances of bowel function with occasional 
episodes of abdominal distress.




CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for IBS.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.114 Diagnostic Code (DC) 7319 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U. S. Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

In this case the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an undated letter, but presumably sent in 2001, and 
a more recent October 2005 letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  The October 2005 letter specifically informed him of 
the need to submit any relevant evidence in his possession.  
Moreover, the evidence associated with his claims file for 
consideration includes his service medical records (SMRs), VA 
treatment records through October 2006, and the reports of 
his VA compensation examinations, including in August 2001 
and November 2004 to assess the severity of his IBS - the 
dispositive issue.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Also, in June 2007, following the Board's remand for 
additional development (including additional VA treatment 
records, particularly the report of a colonoscopy scheduled 
for May 2006), the AMC notified the veteran he had 60 days to 
submit additional argument or a VA Form 646 from his 
representative in support of the claim.  The veteran and his 
representative did not respond, so the case was returned to 
the Board for further appellate consideration.  The veteran 
has not identified any additional evidence that needs to be 
obtained.  See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  So the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  See 
also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield 
III) (also discussing the timing of the VCAA notice as it 
relates to prejudicial error).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
precedent decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.

The Court also indicated in Dingess, however, that where the 
grant of service connection and the assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.

But in a more recent precedent case, Dunlap v. Nicholson, 21 
Vet. App. 112 (2007), the Court limited its holding in 
Dingess by clarifying that where, as here, service connection 
had not been granted as of the date of the VCAA's enactment, 
the veteran is entitled to pre-decisional notice concerning 
all elements of his claim - including the downstream 
disability rating and effective date elements.  And if this 
did not occur, there is a question of whether this is 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(2007) (where the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that any errors in a 
VCAA notice for any of the elements of that notice are 
presumed to be prejudicial unless rebutted by VA); see, too, 
Simmons v. Nicholson, 487 F.3d 892 (2007) and Overton v. 
Nicholson, 20 Vet. App. 427, 436 (2006).

As mentioned, the veteran's claim is for a higher initial 
disability rating for his IBS, rather than for service 
connection (which the RO granted in the January 2002 decision 
at issue, retroactively effectively from December 27, 2001).  
Since, however, the grant of service connection was not prior 
to the VCAA's enactment on November 9, 2000, the veteran is 
entitled to notice concerning the downstream disability 
rating and effective date elements of his claim.  He already, 
though, has received this Dingess and Dunlap notice in 
October 2005 and February 2007 letters discussing the type of 
information and evidence needed to establish a downstream 
disability rating and effective date.  And the RO 
subsequently readjudicated his claim in the June 2007 
supplemental statement of the case (SSOC) based on the 
additional evidence that had been submitted since the initial 
rating decision at issue and statement of the case (SOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, even in situations where content-complying 
VCAA notice was not sent until after the initial adjudication 
of the claim, the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure the timing defect).  
All of this, considered in the aggregate, demonstrates that 
any notice error will not affect the essential fairness of 
the adjudication the veteran's claim.

Governing Laws, Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  38 
C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2. See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error. Massey v. Brown, 7 Vet. App. 204, 208 
(1994) [citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)].



As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider his claim in this context.  And this 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran currently has a 0 percent (i.e., noncompensable) 
rating for his IBS under 38 C.F.R. § 4.114, DC 7319.  Just 
prior to his claim, revisions were made to this regulation, 
effective July 2, 2001.  But the substantive changes involved 
the diagnostic criteria for cirrhosis of the liver and 
hepatitis, neither of which has any practical impact on the 
current appeal for a higher initial rating for the IBS.  
DC 7319, at issue here, was unaltered.

Under DC 7319, a 0 percent evaluation is warranted where the 
evidence shows mild irritable colon syndrome with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent evaluation requires 
moderate irritable colon syndrome with frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
rating requires severe irritable colon syndrome with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.

The words "mild," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§§ 4.2, 4.6.

An extraschedular evaluation will be assigned if the case 
presents such an unusual or exceptional disability picture - 
with such related factors as marked interference with 
employment or frequent periods of hospitalization - as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

The veteran believes his IBS is more severe than his current 
rating reflects.

During service, as early as October 1995, the veteran's 
service medical records indicate he received treatment for 
complaints of diarrhea and cramping.  In an October 2001 
Medical Evaluation Board report, shortly before discharge, 
he complained of a one-month history of diarrhea.

VA medical records were also generated prior to the veteran's 
discharge.  The report of an August 2001 VA examination 
addressed his abdominal complaints.  He said he experienced 
abdominal pain and diarrhea, noting these symptoms were 
precipitated by ingestion of spicy food.  These symptoms 
reportedly occurred twice per month, and at the rate of 2 to 
3 episodes per day.  He reported mucus-like stool and 
nighttime diarrhea.  He denied nausea and vomiting and 
indicated the cramping was relieved with diarrhea.  On 
objective physical examination, his abdomen was essentially 
asymptomatic.  And based upon these findings, the examiner 
indicated the veteran's problems were not life-threatening, 
and more of a "nuisance level", with symptoms not frequent 
enough to require medication.  The examiner also noted the 
veteran may benefit from episodic treatment.  Still, the 
evidence at that time was mostly limited to subjective 
complaints (rather than objective findings) and under DC 7319 
would support no more than a "mild" characterization of the 
disturbances of his bowel function with occasional episodes 
of abdominal distress.

In November 2004 the veteran had another VA compensation 
examination of his gastrointestinal system.  His pertinent 
military and medical history was discussed.  He reported 
experiencing diarrhea and abdominal cramping two times per 
week for 10 years.  He denied experiencing melena, vomiting, 
weight loss or gain, colon cancer, and diverticulitis.  He 
indicated taking Mylanta, Omerprazole and Robaxin.

On objective physical examination, he was given a barium 
enema, but refused a full series of upper gastrointestinal 
imaging.  The images that were obtained showed two polypoid 
lesions, one at the splenic flexure and one at the hepatic 
flexure.  No ulcerations, strictures, diffuse irregular 
segments, appendix problems, or other abnormalities were 
observed.  The veteran also refused a rectal examination.

Based on the results of that evaluation, the veteran was 
diagnosed with IBS by history, with a normal upper 
gastrointestinal series.  So, basically, there was only 
minimal clinical evidence of any intestinal or colonic 
problems -- two polyps.  The substance of his disability 
picture was again limited to his subjective history.  
Moreover, his refusal to fully participate in the physical 
examination limited the ability of the examiner to ascertain 
the full nature and severity of the disability.  See, e.g., 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to 
assist is not a "one-way street."  If a claimant wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.).  Accordingly, the evidence 
of record even then indicates a mild characterization of the 
IBS under DC 7319 remained appropriate.

In May 2006, the veteran agreed to have a colonscopy (and, 
indeed, the Board's January 2007 remand was to obtain a copy 
of the report of this study).  Notes from this procedure 
indicate fair preparation.  A sigmoid polyp was removed with 
cold biopsy forceps.  Internal hemorrhoids were also 
observed.

In October 2006, the veteran had a computerized tomography 
(CT) scan of his abdomen, in part due to a history of 
abnormal liver function tests.  The examination was 
essentially negative, with respect to his internal organs.

When viewed in conjunction, the reports of that May 2006 
colonoscopy and October 2006 CT scan continue to show an 
absence of objective evidence that could potentially support 
a higher rating under the applicable rating criteria.



The Board has considered whether a higher rating could be 
established under DC 7319 for any period during the pendency 
of this appeal.  See Fenderson, 12 Vet. App. at 125-26.  But 
the requirements for even the minimum compensable rating of 
10 percent under DC 7319, necessitating a moderate 
characterization of the IBS manifested frequent bowel 
disturbance or abdominal distress, are not nearly 
approximated.  38 C.F.R. § 4.7.  The highest incidence 
reported by the veteran was the complaint of two incidents 
per week noted during his November 2004 examination, but the 
objective physical findings from that examination were 
limited and essentially showed no significant abnormalities.  
Furthermore, the record could not support a 30 percent rating 
under DC 7319 because there is no evidence of severe symptoms 
such as diarrhea, alternating diarrhea and constipation, and 
constant abdominal distress.

The Board has also considered whether a more favorable rating 
could be established under other potentially applicable DCs.  
For example, hemorrhoids are noted in the May 2006 
colonoscopy report, but they are not described as large or 
thrombotic, so even if one assumed for the sake of argument 
they are related to the veteran's service-connected IBS, they 
still would not warrant a compensable rating under DC 7336.  
Also, because of numerous diagnoses of gastritis, the Board 
has considered DC 7307, too, but notes that a hypertrophic 
stomach has not been shown by gastroscope or otherwise.  
Therefore, DC 7307 requires that this disorder be rated based 
on the underlying condition, which has been diagnosed as IBS.

Accordingly, the Board finds that the criteria for an initial 
compensable rating for the IBS are not nearly approximated 
for any period during the pendency of this appeal.  So the 
rating for the IBS cannot be "staged" under Fenderson.  And 
since, for the reasons and bases discussed, the preponderance 
of the evidence is against the claim for a higher initial 
rating for this condition, there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).



Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disability 
at issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of his IBS.  
Rather, all of his evaluation and treatment has been on an 
outpatient basis.  The condition also has not caused marked 
interference with his employment, meaning above and beyond 
that contemplated by his assigned schedular rating 
(see 38 C.F.R. § 4.1), or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
are not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The claim for a higher, i.e., compensable initial rating for 
IBS is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


